     STEVEN G. KALAR
1
     Federal Public Defender
2    ELLEN V. LEONIDA
3    Assistant Federal Public Defender
     450 Golden Gate Avenue, 19th floor
4    San Francisco, CA 94102
5    Telephone: (415) 436-7700
     Facsimile: (415) 436-7706
6    Email: ellen_leonida@fd.org
7
     Counsel for Defendant, OBED OBESO CORTEZ
8

9                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11
     UNITED STATES OF AMERICA,                     CR 19-329 RS
12                      PLAINTIFF,
13                                                 STIPULATION TO CONTINUANCE; ORDER
                       V.
14

15   OBED OBESO CORTEZ,
                                DEFENDANT.
16

17
              IT IS HEREBY STIPULATED, by the parties to this action, that the sentencing date of
18
     December 3, 2019, be vacated and the matter re-set for December 17, 2019. The continuance is
19
     requested to allow defense counsel more time to gather mitigation.
20

21

22   DATED: November 26, 2019                               /S/
                                                  ELLEN V. LEONIDA
23
                                                  Assistant Federal Public Defender
24                                                Counsel for Defendant Parmer

25

26   DATED: November 26, 2019                               /S/
                                                  ALEXANDRA SHEPARD
27
                                                  Special Assistant United States Attorney
28
                                                     1
     CR 19-329 RS
     Stip. to Cont., [Prop.] Order
1                                               ORDER
2             IT IS HEREBY ORDERED THAT the above-captioned matter is continued to December
3    17, 2019 at 2:30 p.m., before the Honorable Richard Seeborg.
4    IT IS SO ORDERED.
5            11/26/19
     DATED: ___________________                         _________________________________
                                                        HON. RICHARD SEEBORG
6
                                                        UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     CR 19-329 RS
     Stip. to Cont., [Prop.] Order
